NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
The amendment after final rejection, filed April 27, 2021, has been entered.  Claims 1-2 and 10-17 are pending in the present application. 

Terminal Disclaimer
The terminal disclaimer filed on April 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,498,522 and 10,335,468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the remaining nonstatutory double patenting rejections have been overcome.

Conclusion
Claims 1-2 and 10-17 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonably suggest a composition according to the presently claimed invention, which comprises an amyloid-beta peptide formulated in a particular water-in-oil emulsion with an oily adjuvant vehicle.
The immunotherapeutic compositions as claimed are reasonably supported and described by the specification as filed, as well as the general knowledge within the art at the time of filing.  One of skill in the art using the guidance provided in the present specification could have reasonably made and used such immunotherapeutic compositions in a method of treating or reducing amyloid plaque deposition in Alzheimer's disease in a subject without undue experimentation.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649